—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 5, 1994 (People v Simmons, 206 AD2d 396), affirming a judgment of the Supreme Court, Kings County, rendered July 30, 1992.
*375Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Florio, J.P., O’Brien, Townes and Cozier, JJ., concur.